DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 3/9/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 12/4/2019.  These drawings are acceptable.


Reasons for Allowance
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
The closest Prior Art of Yoon (US 20110117410 A1) teaches a battery pack (100) comprising plurality of batteries (110) and heatsink/cold plate (120) [Abstract; Fig. 1; paragraph 0045-0049].  Hoffman et al. (US 20090145581 A1) teaches a non-linear fin heat sink for dissipating/removing heat uniformly from a device, where the heat generation is non-uniform over that device. Hoffman different zones of fins having different aspect ratios [Abstract; Fig. 5-11; paragraph 0106-0114].


The  prior arts of record fail to anticipate or suggest or render obvious, a cold plate for a battery module comprising a plurality of cells that produces heat as charging and discharging, comprising: a plurality of first fins distributed in a first subarea of the cold plate; and a plurality of second fins distributed in a second subarea of the cold plate; wherein a second fin coverage of the plurality of second fins distributed in the second subarea is smaller than a first fin coverage of the plurality of first fins distributed in the first subarea when an amount of heat absorption of the second subarea from the plurality of cells is greater than an amount of heat absorption of the first subarea from the plurality of cells. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723